DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liang (CN 105945562-A) as provided by (CN-105945562-A) as an English language equivalent.

Claim 1:
Liang discloses an electronic screwdriver for picking and tightening screws, driven by a motor (page 1, lines 16-17 and page 3, lines 9-10), comprising:
a transporting unit (3) configured to drive the device to move to a screw suction position or a screw locking position (fig. 1, page 9, lines 1-2); the transporting unit (3) comprising a baseplate (320), a sliding rail (322) arranged on the baseplate (320), and a main shaft (319) fixedly coupled to the baseplate (320) (figs. 1-4, page 10, lines 2-4);
a suction nozzle unit (2) fixedly coupled to the transporting unit (3), wherein when the device is moved to the screw suction position, the suction nozzle unit is configured to attract a screw by suction (figs. 1 and 5, page 15, line 18 bridging page 16, line 3);
a vacuum generator (215) fixedly coupled to the suction nozzle unit (2) and configured to generate a vacuum to drive the suction nozzle unit (2) to apply suction to the screw (figs. 1 and 5, page 15, lines 4-8); and
an electronic screwdriver unit (212) fixedly coupled to the transporting unit (3), wherein when the device is moved to the screw locking position, the electronic screwdriver unit (212) is configured to tighten the screw (figs. 1 and 5, page 16, lines 13-16).

Response to Arguments
Applicant's arguments filed 27 October 2022 have been fully considered but they are not persuasive.
On page 6 of 7, applicant argues the application is in condition for allowance because Liang fails to disclose or fairly suggest the claim limitation “the transporting unit comprising a baseplate, a sliding rail arranged on the baseplate, and a main shaft fixedly coupled to the baseplate.”  Examiner disagrees.  As recited above, Liang teaches a transporting unit (3) comprising a baseplate (320), a sliding rail (322) arranged on the baseplate (320), and a main shaft (319) fixedly coupled to the baseplate (320) as required of applicant’s claimed invention (see Liang figs. 1-4, page 10, lines 2-4).  The 35 U.S.C. 102(a)(1) rejection of claim 1 is maintained.

Allowable Subject Matter
Claims 2-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

Claim 2:
The prior art of record fails to disclose or fairly suggest the device of claim 1, wherein the sliding rail comprises a rail, an upper sliding block arranged on the rail, and a lower sliding block arranged on the rail.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ota et al. (US 8,347,766 B2) discloses an automatic screw tightening apparatus. Hastama et al. (US 8,245,601 B1) discloses a screwdriver sleeve finder.  Dixon (US 3,583,451) discloses a machine for automatically driving threaded fasteners.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lee A Holly whose telephone number is (571)270-7097. The examiner can normally be reached Monday - Friday 8:00 to 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lee A Holly/Primary Examiner, Art Unit 3726